OPINION — AG -(1) INDIVIDUAL COUNTY COMMISSIONERS HAVE NO RIGHT OR AUTHORITY TO ACT INDIVIDUALLY OR COLLECTIVELY IN TRANSACTING COUNTY BUSINESS, IN THE PARTICULARS ABOVE ENUMERATED, EXCEPT WHEN ACTING AS A BOARD. (MAKE CONTRACTS, PURCHASES, LEASES, AND TRANSACT BUSINESS FOR HIS DISTRICT AS AN INDIVIDUAL COUNTY COMMISSIONER) (2) IN VIEW OF THE SPECIFIC PROVISIONS THE BOARD OF COUNTY COMMISSIONERS MAY NOT (EVEN WHEN ACTING AS A BOARD) RATIFY OR AFFIRM ANY CONTRACT OR ATTEMPTED CONTRACT ENTERED INTO BY AN INDIVIDUAL COUNTY COMMISSIONER, OR BY MORE THAN ONE COUNTY COMMISSIONER, IF NOT ACTING AS A BOARD AT THE TIME OF ENTERING INTO SUCH PURPORTED CONTRACT. CITE: OPINION NO. FEBRUARY 25, 1937 — MALCOLM, OPINION NO. AUGUST 4, 1944 — BIGGERS, OPINION NO. NOVEMBER 18, 1953 — BASSETT, 19 O.S.H. 3 (JAMES GARRETT)